DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the amendment filed 2/8/2022.  Claims 13-26 are currently pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/8/2022 has been considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Elizabeth Holowacz on 3/16/2022.

The application has been amended as follows: 

	Claim 13, line 4, “the internal temperature” has been changed to - -an internal temperature- -.

	Claim 14, line 2, “of internal temperature” has been changed to - -of the internal temperature- -.

Crr(t)=Crrstab(Tamb, C,P,V)∙[1+k∙(T(t)-Tstab)]- -.  Note, the text of the equation has not been amended from that of Claim 16, line 2 in the claim set dated 1/17/2020. 

	Claim 16, line 6, “an internal temperature” has been changed to - -the internal temperature- -.

	Claim 19, line 2, “the temperature” has been changed to - -the internal temperature- -.

	Allowable Subject Matter
Claims 13-26 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Fox can be reached on (571)272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3655